DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments are acknowledged.  Applicant’s claim amendments, filed on 12/22/2020 have been fully considered and persuasive.  The 102 rejection on claims 1-4 and 103 rejection on claim 13 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino (Reg No. 48,317) on 12/31/2020.
The application has been amended as follows: 
	Claim 1: canceled.
	Claim 2: canceled.
	Claim 3: canceled.
	Claim 4: canceled.
	Claim 19: canceled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the prior art of record does not disclose or suggest an optical device comprising, wherein the first angle is in a range that greater than or equal to about 8 degrees and less than or equal to about 16 degrees within the middle region, along with other claim limitations.
Claims 6 and 7 are allowed dues to claim dependency.
 Regarding claim 8, the prior art of record does not disclose or suggest an optical device comprising, wherein the first angle is equal to the second angle within the middle region, along with other claim limitations.
Claims 9-12 are allowed dues to claim dependency.
Regarding claim 14, the prior art of record does not disclose or suggest an optical device comprising, further comprising a first high-refractive-index material layer having a refractive index formed on the color filters and the spacers, along with other claim limitations.
Claims 15-18 are allowed dues to claim dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872